           Case 1:17-cv-00926-AWI-HBK Document 39 Filed 04/06/21 Page 1 of 2


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   ORLANDO VIBANCO,                                     CASE NO. 1:17-cv-00926-AWI-HBK (HC)
 7                          Petitioner,
                                                          ORDER REINSTATING DECEMBER 4,
 8                   v.                                   2020 ORDER ADOPTING FINDINGS
                                                          AND RECOMMENDATIONS,
 9   SHAWN HATTON,                                        DISMISSING PETITION FOR WRIT OF
                                                          HABEAS CORPUS, AND DIRECTING
10                          Respondent.                   CLERK OF COURT TO CLOSE CASE
11
                                                          (Doc. No. 35)
12

13

14          Petitioner Orlando Vibanco is a state prisoner proceeding in propria persona with a petition
15 for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Doc. No. 15. On August 28, 2020, the

16 magistrate judge assigned to the case issued findings and recommendations to deny the petition.

17 Doc. No. 28. These findings and recommendations were served upon all parties and contained

18 notice that any objections were to be filed within thirty days from the date of service of that order.

19 Petitioner was granted two extensions of time to file his objections, resulting in a filing deadline of

20 November 30, 2020. Doc. Nos. 31, 33. On December 3, 2020, the Court adopted the findings and

21 recommendations in full. Doc. No. 35. On December 4, 2020, the order adopting the findings and

22 recommendations and the judgment closing the case were docketed. Doc. Nos. 35, 36. On the

23 same day, December 4, 2020, Petitioner’s motion for an additional extension of time to file

24 objections to the findings and recommendations was also docketed. Doc. No. 37. Because

25 Petitioner’s motion for an extension of time was docketed on the same day as this Court’s order

26 adopting the findings and recommendations, the Court vacated the findings and recommendations,
27 reopened the case, and granted petitioner until February 1, 2021, to object to the findings and

28 recommendations. Doc. No. 38.
           Case 1:17-cv-00926-AWI-HBK Document 39 Filed 04/06/21 Page 2 of 2


 1         Petitioner has not filed any objections to the findings and recommendations and the time
 2 for doing so has passed. Accordingly, the Court will reinstate its December 4, 2020 order

 3 adopting the findings and recommendations, closing the case, and declining to issue a certificate of

 4 appealability.

 5

 6                                               ORDER
 7         Accordingly, IT IS HEREBY ORDERED that:
 8         1.       The Court’s December 4, 2020 order adopting the findings and recommendations
 9                  (Doc. No. 35) is REINSTATED;
10         2.       The petition for writ of habeas corpus (Doc. No. 15) is DENIED;
11         3.       The Clerk of Court shall ENTER JUDGMENT and CLOSE the file; and
12         4.       The Court DECLINES to issue a certificate of appealability.
13
     IT IS SO ORDERED.
14

15 Dated: April 6, 2021
                                                SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
